DETAILED ACTION
This is the first office action on the merits in this application. The claims of April 25, 2019, are under review. Claims 1-20 are under consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 states that the operated element “is rotated”. It is unclear, as claimed, if this is an intended use, or an actual method step such that the claim is only met at such time as rotating actually occurred. Examiner interprets this as intended use, and recommends use of “configured to” language at this instance. 
Further, claim 6 fails to teach relative to what the operated element is being rotated, in this claim. Clarification is required. Examiner understands the rotation to be driving by a drill motor of the entire device, for examination purposes. 
Claim 14 positively recites passing the apparatus through vertebral bones (e.g. method step). It is unclear as written, if the limitation of claim 14 is intended to be met only at such time as the device is actually passing through bone, or if this was intended as an intended use statement. Examiner presumed the intended use version, and suggests use of ‘configured to’ language in this claim. 
Claim 15 refers to ‘the inner wall’ which limitation lacks antecedent basis in the claim. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh (US 2004/0208717 A1).
Regarding claim 1, Greenhalgh teaches a tool capable of use in reaming a patient’s spine as at figs. 3A and 3B. The tool includes a sleeve 84 having a first end (up in fig. 3A) and a second end (down in fig. 3A) opposing the first end. The tool includes an eccentric shaft 96 disposed in the sleeve 84. The tool includes an operated element (proximal end of 84 being operated by a drilling tool – see discussion, following) connected to the eccentric shaft 96 and positioned proximate to the first end (top) of the sleeve 84. The tool includes an eccentric reaming element 94 connected to 
96 is discussed being rotated about its axis in [0035] and how this is caused is discussed at [0036] (e.g. rotation of the drill bit in direction 99 causes extension of 94; rotation in direction 99 is caused by interaction of proximal end of the bit and the driver). 
Regarding claim 2, the eccentric reaming element 94 rotates eccentrically and relative to the sleeve 84 with the eccentric shaft 96 as a pivot as seen at fig. 3B. 
Regarding claim 3, the eccentric reaming element 94 is substantially flush with the sleeve 84 in the folded mode (as seen in hash marks in fig. 3B) and protrudes from the sleeve 84 in the functioning mode (solid in fig. 3B). 
Regarding claim 4, the outer diameter of the eccentric reaming element is substantially equal to an outer diameter of the sleeve (substantially being a relative term). 
Examiner takes the position that there is no reason that the length of 94 cannot be considered a radius, as presently written, especially when considered along with 84. 
Regarding claim 5, the eccentric reaming element 94 is of a first radius, and when the spinal reaming apparatus rotates a complete turn in the functioning mode, a 
Examiner takes the position that there is no reason that the length of 94 cannot be considered a radius, as presently written, especially when considered along with 84. 
Regarding claim 6, as best understood, rotation 99 in fig. 3B of 90 and 180 degrees will both cause deployment of the tool from the folded to functional modes. 
Regarding claim 7, all portions capable of being gripped are considered to be gripping elements. Examiner takes the position that a portion of the drill bit is a gripping element. 
Regarding claim 14, as best understood, the tool is capable of being used in the claimed locations in the claimed modes. 

Claim(s) 1-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US 3,814,535).
Regarding claims 1 and 14, Steiner teaches a reaming apparatus capable of being utilized in a patient’s spine. The apparatus includes a sleeve 16/14 having a first end (up in fig. 1) and a second end (down in fig. 1) opposing the first end. The apparatus includes an eccentric shaft 31 disposed in the sleeve 16/14. The device includes an operated element 41 connected to the eccentric shaft 31 and positioned proximate to the first end of the sleeve 16/14. The apparatus includes an eccentric reaming element 49 connected to the eccentric shaft 31 and disposed at the second end of the sleeve 16/14. When the operated element 41 is rotated, the operated 
Regarding claim 2, the eccentric reaming element 49 rotates eccentrically and relative to the sleeve 16 with the eccentric shaft 31 as a pivot.
Regarding claim 3, the eccentric reaming element 49 is substantially flush with the sleeve (portion 14) in the folded mode as seen at fig. 2 at 49’, and the eccentric reaming element protrudes from the sleeve in the functioning mode 49 in fig. 2. 
Regarding claim 4, the outer diameter of the eccentric reaming element is substantially equal to an outer diameter of the sleeve (substantially being a relative term). 
Regarding claim 5, the eccentric reaming element 49 is of a first radius, and when the spinal reaming apparatus rotates a complete turn in the functioning mode, a second radius of a circular trajectory is formed by the eccentric reaming element, and the second radius is greater than the first radius.
Regarding claim 6, the operated element 41 is rotated by 180 degrees such that the spinal reaming apparatus switches between the folded mode and the functioning mode.
Regarding claim 7, the apparatus includes a gripping element 25 disposed at the first end of the sleeve 16 and between the sleeve 16 and the operated element 41.
Regarding claim 8, the eccentric shaft 31 passes through the gripping element 25 to connect to the operated element 41. 
Regarding claim 9, the operated element 41 includes a fastening unit 42 for fixing a position of the operated element relative to the gripping element 21. (col. 3, line 55 – col. 4, line 20). 
Regarding claim 10, the operated element 41 comprises a first positioning portion (portion of 41 that contacts portion 42), and the gripping element 25 comprises two second positioning portions 42, such that the first positioning portion can move from one of the two second positioning portions to the other said second positioning portion and engage therewith when the operated element is rotated. (col. 3, line 55 – col. 4, line 20). 
Regarding claim 11, the gripping element 25 comprises a guide groove 39, the two second positioning 42 portions are disposed at two opposing ends of the guide groove 39, respectively, and the 39first positioning portion of 41 moves along the guide groove when the operated element 41 is rotated.
Regarding claim 15, the claim does not depend from claim 7 or any claims that depend, therefrom. Therefore it is appropriate to refer to elements which were used in rejecting other claims as distinct elements for rejecting this claim. The apparatus includes a stressed arm (the form of 41 is a stressed arm). The operated element can now be considered as 41/25. The operated element 41/25 includes an accommodating slot 39 and a forcing protrusion 42. The stressed arm of 41 connects to the eccentric shaft 31 and is disposed in 39. The forcing protrusion 42 projects from an inner wall of the accommodating slot 39. When the operated element 41/25 is rotated, the forcing protrusion presses the stressed arm of 41.



Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson (US 3,372,610).
Regarding claim 17, Johansson teaches an apparatus capable of use in spinal reaming as at figs. 1-3.  The apparatus includes a sleeve 1 having a first end (up in fig. 1) and a second end (down in fig. 1) opposing the first end; two eccentric shafts 34 disposed in the sleeve 1; 40an operated element (portion for being driven at the top, as by a drill motor) connected to the eccentric shaft and positioned proximate to the first end of the sleeve 1 (all portions of the device are considered coupled together as in fig. 1); and two eccentric reaming elements 33 connected to the two eccentric shafts 34 respectively and disposed at the second end of the sleeve 1. When the operated element at the top of 1 is rotated, the operated element drives the two eccentric reaming elements 33 to rotate relative to the sleeve on the two eccentric shafts (as by centrifugal force, col. 2, lines 28-47) such that the spinal reaming apparatus will switch between a folded mode (e.g. fig. 2 solid) and a functioning mode (fig. 2 solid), and an combined outer diameter of the two eccentric reaming elements is substantially equal to or smaller than an outer diameter of the sleeve in the folded mode (as in fig. 2, or fig. 3, right half).
Regarding claim 18, the corresponding sides of the two eccentric reaming elements 33 are of configurations mutually matched to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Lugo (US 3,690,357).
Regarding claim 13, Steiner teaches the limitations of claim 1, but fails to teach the reaming element 49 being covered with a plurality of cutting portions. Rather the element 49 appears to include a single cutting portion 50.  
Lugo teaches an eccentric reaming element 22 including various teeth 24. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a blade having various teeth of Lugo for one having a single tooth of Steiner in order to provide for a design which lasts longer and takes more time to become dull. One would have done so as a matter of selection between old, functionally equivalent expandable, pivotable, blade designs for cutting grooves into material. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Lugo.
Regarding claim 19, Johansson teaches the limitations of claim 18 but does not teach the claimed configuration of the eccentric reaming elements including a protrusion and recess which hare mutually matched. 
Lugo indicates cutting elements having a protrusion (near ends 26 and 26’ in fig. 7) and a recess (at ends opposite 26/26’ in fig. 7) which surfaces interact with one another in the folded mode.  

Allowable Subject Matter
Claims 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 cannot be allowed until such time as the rejection under 35 USC 112(b) is overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799